DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for sealing a screw fastening part of a hollow component in a gas tightness inspection” in the preamble. The limitation “a gas tightness inspection” is indefinite as it is unclear whether this is a process or an apparatus (e.g. it the seal apparatus used during a gas tightness inspection, with a gas tightness inspection apparatus, etc.?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “for sealing a screw fastening part of a hollow component during a gas tightness inspection”.

Claim 1 recites the limitation “a screw part that is screwed to the screw fastening part of the hollow component” in line 3. This limitation is indefinite as it is unclear whether the screw fastening part and hollow component are now required for infringement to occur (as previously in the preamble they are only recited as the intended use of the seal apparatus), or if such is merely meant to further narrow the intended use of the preamble. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a screw part that is for being screwed to the screw fastening part of the hollow component”.

Claim 1 recites the limitation “a seal part that…comes into pressure contact with the screw fastening part” in lines 4-5. This limitation is indefinite as it is unclear whether the screw fastening part is now required for infringement to occur (as previously in the preamble they are only recited as the intended use of the seal apparatus), or if such is merely meant to further narrow the intended use of the preamble. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a seal part that…is for coming into pressure contact with the screw fastening part”.

Claim 1 recites the limitation “a pressed part that receives an external force to move along the axis of the screw part and moves the seal part toward the screw fastening part so that the seal part comes into pressure contact with the screw fastening part” in lines 7-9. This limitation is indefinite as it is unclear whether Applicant is reciting a functional capability/intended use of the pressed part, if Applicant is actually attempting to claim a method limitation, or if Applicant is intending for infringement to only occur if the external force is received on the pressed part and the seal part is moved. Additionally it is indefinite as it is 

Claim 1 recites the limitation “and into which a test fluid which is introduced into the hollow component for inspection flows” in lines 11-12. This limitation is indefinite as it is unclear whether Applicant is claiming a capability/intended use of the accumulator, if Applicant is claiming a method limitation, or if Applicant intends for infringement to occur only when the test fluid is present. Additionally it is indefinite as it is unclear whether the hollow component is now required for infringement to occur (as previously in the preamble they are only recited as the intended use of the seal apparatus), or if such is merely meant to further narrow the intended use of the preamble. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “and is capable of receiving a test fluid which can be introduced into the hollow component for inspection”.

Claims 2-4 are indefinite at least by virtue of depending in indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyeong (KR 2015018129).
With regard to claim 1, Kyeong discloses a seal apparatus (30 as seen in Figs. 1 and 2) for sealing a screw fastening part of a hollow component in a gas-tightness inspection (Examiner notes this is an intended use limitation in the preamble and is given little patentable weight, as the device of Kyeong is capable of the claimed use it will anticipate such. Specifically see screw fastening part 13 connected to hollow tube 11, and such is capable of such during as gas-tightness inspection (e.g. see the English language portion provided by Examiner under “Use” and “Claims” each describing such)), the seal apparatus comprising: a screw part (52) that is screwed to the screw fastening part of the hollow component (as seen in Figs. 3, etc.); a seal part (42) that moves along an axis of the screw part (as seen between Figs. 2 and 3 it is capable of such movement axially) and comes into pressure contact with the screw fastening part of the hollow component (as seen in Figs. 2-3 it is capable of such a use as it is shown in contact with such in Fig. 3); a stopper part (31) that is fixed to the screw part (as seen in Fig. 2-3) and restricts 

With regard to claim 2, Kyeong discloses that a second spring (the other of 43 or 61) is disposed between the pressed part and the seal part (as seen in Figs. 2-3 each is at least partially between such).

With regard to claim 3, Kyeong discloses that the screw part is an internal thread (as seen in Figs. 1-3 as it is internal to other parts and/or on an inner periphery), and a flow passage (41) communicating with the accumulator is formed in the seal part disposed inside a cylindrical body in which the internal thread is formed (as seen in Figs. 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kyeong (KR 2015018129).
With regard to claim 4, Kyeong discloses that a flow passage (e.g. 32) communicating with the accumulator is formed in a rod body (as seem in Figs. 2-3 as it is within cylindrical rod shaped member(s)), but fails to disclose that the screw part is an externally threaded screw formed in the rod body. However it would have been considered obvious to one of ordinary skill in the art to have modified the device of Kyeong such that the screw part is an externally threaded screw formed in the rod body as Examiner hereby takes Offical Notice that the art is replete with examples of seal apparatuses having either female screw threads or male screw threads (i.e. depending on if the screw part is intended to screw onto a male threaded part or into a female threaded part). Additionally such a modification would essentially only involve the mere reversal of parts and it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 9 USPQ 167, etc. Such a modification would provide the expected benefit of being able to seal/test a hollow member with a female threaded opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and include other examples of similar seal apparatuses for gas-tightness inspections of hollow components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675